Citation Nr: 0321319	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-07 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  The propriety of an initial 30 percent rating for 
service-connected residuals of acoustic trauma, vestibular 
labyrinthine injury, with disequilibrium.  

2.  Entitlement to an effective date, prior to February 28, 
1997, for the grant of service connection for residuals of 
acoustic trauma, vestibular labyrinthine injury, with 
disequilibrium.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
RO, which granted a February 28, 1997 claim of service 
connection for residuals of acoustic trauma, vestibular 
labyrinthine injury, with disequilibrium, continuously 
prosecuted from a March 1998 RO rating decision which denied 
the service connection claim.  

The veteran's appeal of the rating was initiated following an 
original award of service connection.  Consequently, the 
rating issue on appeal is not the result of a claim for 
increased entitlement, rather one involving the propriety of 
the original evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


REMAND

The Board initially notes that additionally VA treatment 
records pertinent to the appeal appear to exist which have 
not been obtained for use in the appeal.  The United States 
Court of Appeals for Veterans Claims (Court) has long held 
that the VA's duty to assist veterans in developing facts 
pertinent to claims includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
the VA is placed on notice that such records exist.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  While VA treatment records from the 
VA medical center (VAMC)in Lexington, Kentucky have been 
obtained (and the claims file includes old records from the 
Huntington, West Virginia VAMC), notation was made in July 
2001 that some of the Lexington VAMC records were transferred 
in May 1998 to the Huntington VAMC.  No request for these 
records has been made since then.  Additionally, a February 
2000 VA examination addendum statement makes reference to 
possible pertinent treatment at the Nashville, Tennessee 
VAMC.  Moreover, a May 1982 VA examination report makes 
reference to pertinent treatment at the Cincinnati, Ohio 
VAMC.  These records are not on file.  All available VA 
treatment records must be requested and obtained for use in 
the disposition of the claims on appeal.  

With regard to the claim for an earlier effective date, the 
Board notes that the RO failed to review any evidence of 
record received at VA prior to the veteran's February 28, 
1997 claim of service connection.  Pertinent regulations 
require more.  See 38 C.F.R. § 3.157(a) and (b)(1) (2002).  
Specifically, evidence not reviewed includes the veteran's 
September 1972 claim of service-connected for "hearing 
problems," a March 1981 statement, and VA treatment records 
dated from 1980 to February 1997.  The Board emphasizes that 
any existing or outstanding VA treatment record, as 
referenced above, as with a report of VA examination or 
hospitalization (which also meets the requirements of the 
below section) must be accepted as an informal claim of 
benefits if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
claim.  38 C.F.R. § 3.157(a) and (b)(1) (2002).  (Emphasis 
added).  

Finally, with regard to a matter related to the above 
paragraph, the Board points out that while a March 2, 1981 VA 
treatment record shows a 1-year history of ear aches and 
dizziness reported by the veteran at that time, a December 8, 
1980 VA treatment record shows the veteran's report of a 10-
year history of ear aches and dizziness.  Both records, and 
the information contained therein, should be considered at 
the RO upon readjudication of the claims on appeal.  
Accordingly, upon the completion of the development requested 
above, the earlier effective date claim should be 
readjudicated with consideration of the regulations at 
38 C.F.R. § 3.157(a) and (b)(1), with a review of prior 
evidence and VA treatment records to include a determination 
as to whether any VA record dated prior to February 28, 1997, 
may be accepted as an informal claim of service connection 
for the disorder at issue.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any audiologic 
symptomatology, from January 1970 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from January 1970 
to the present--if not already of record, 
as identified by the veteran.  (As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.)  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim 
questioning the propriety of an initial 
30 percent rating for service-connected 
residuals of acoustic trauma, vestibular 
labyrinthine injury, with disequilibrium, 
and entitlement to an effective date, 
prior to February 28, 1997, for the grant 
of service connection for residuals of 
acoustic trauma, vestibular labyrinthine 
injury, with disequilibrium, specifically 
to include consideration of 38 C.F.R. 
§ 3.157(a) and (b)(1), and a review of VA 
records dated prior to February 28, 1997, 
with an opinion as to whether any such 
record may be accepted as an informal 
claim of service connection for the 
disorder at issue.  

If any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



